DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 1708521, attorney docket TSMP20171476US03 which has a claimed effective filing date of 11/29/2017 is a continuation of 16407730, filed 05/09/2019, now U.S. Patent #10833077, 16407730 is a division of 15860492, filed 01/02/2018, now U.S. Patent #10867998 and claims priority from provisional application 62591898, filed 11/29/2017 assigned to Taiwan Semiconductor Manufacturing Co., LTD.  The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art does not teach or make obvious a finFET device with a gate cut across the gate and the sidewall spacers where the width across the gate cut at the gate is greater than the width of the gate cut at the spacers
As for claim 8, the prior art does not teach or make obvious  a finFET device with a gate cut across the gate and the sidewall spacers and thru a first dielectric over the source drains, where  a width of the gate cut-fill structure extending through the first dielectric layer is less than a width of the gate cut-fill structure interposed between the first gate structure and the second gate structure ,and wherein the width of the gate cut-fill structure extending through the first dielectric layer is less than a width of the gate cut-fill structure interposed between the third gate structure and the fourth gate structure.
As for claim 15, the prior art does not teach or make obvious a finFET device with a gate cut across the gate and the sidewall spacers where the gate cut extends above the sidewall spacer. 
Claims 2-7, 9-14 and 16-20 depend form allowable claims and carry the same novel limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893